Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites the phrase designed for which makes emitting the laser radiation … an intended use without patentable weight. For the purpose of examination, and until an appropriate correction is made, the examiner construes emitting the laser radiation … as having patentable weight.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US-10114035-B2) in view of Walsh (US-9829717-B1).

Regarding claim 1, Wang teaches:
A LIDAR system (Fig 2, 6:39-41; Lidar system 200), comprising:
a laser radiation source to generate coherent laser radiation (Fig 2, 6:60-61; light source 202 (e.g., coherent pulsed laser system));
wherein the LIDAR system is designed for emitting the laser radiation emitted by the LIDAR system essentially in propagation modes which correspond to analytical solutions of the paraxial Helmholtz equation (Figs 1-2, 5:26-27, 48-50; OAM generator 100, OAM states include Laguerre-Gaussian light beams; OAM generator 100 includes an OAM sorter) 
Wang does not teach:
including two ordinal numbers, at least one of the two ordinal numbers being greater than 0.
Walsh teaches:
including two ordinal numbers, at least one of the two ordinal numbers being greater than 0 (Fig 2a, 9:60-62; sorting device 200; Laguerre-Gaussian mode is denoted LGml, where l is the topological charge and can be any integer, while m is an integer≧0).

Walsh is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (generating OAM Laguerre-Gaussian light beams).
It would have been obvious before the effective filing date of the claimed invention to a Phosita (a person having ordinary skill in the art) to have modified the Lidar system taught by Wang by substituting the OAM sorter taught by Walsh (Fig 2a, sorting device 200) for the OAM sorter taught by Wang (Fig. 4, OAM sorter). The Phosita would be motivated to apply that substitution in order to double the available 

Regarding claim 2, all elements of claim 1 have been addressed above.
Wang further teaches wherein the propagation modes are Hermite-Gaussian modes, Laguerre-Gaussian modes, or Ince-Gaussian modes (Fig 4, 10:1-3; input beams 402 may include a plurality of orthogonally decoded Laguerre-Gaussian (LG) modes).

Regarding claim 3, all elements of claim 1 have been addressed above.
Walsh further teaches wherein the propagation modes are Laguerre-Gaussian modes as stable solutions of the paraxial Helmholtz equation in cylindrical coordinates using the assigned Laguerre polynomials Lpl including ordinal numbers p and l, p being equal to 0 and l being greater than 0 (Figs 2a, 5a-b, 9:55-57, 60-64; particularly important set of cavity modes are the Laguerre-Gaussian modes, which are a solution to the paraxial Helmholtz equation; Laguerre-Gaussian mode is denoted LGml, where l is the topological charge and can be any integer, while m is an integer≧0; intensity profile of the LG0+1, and LG0−1 modes are shown).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to have further modified the Lidar system taught by Wang to Laguerre-Gaussian modes as taught by Walsh. The Phosita would be motivated to apply that modification in order to include the two SAM eigenstates of each Laguerre-Gaussian mode (Walsh 10:1-2), and thus doubling the states available for each mode. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 6, all elements of claim 1 have been addressed above.
Wang further teaches wherein the laser radiation generated by the laser radiation source is transformed into the propagating propagation modes with the aid of a diffractive optical element or a hologram (5:11-13; beams carrying OAM modes may also be generated using, for example, Pitch-Fork Hologram (PFH), Q-Plate and/or cylindrical mode converters).

Regarding claim 7, all elements of claim 1 have been addressed above.
Wang further teaches wherein the laser radiation generated by the laser radiation source is transformed into the propagating propagation modes with the aid of a spiral phase plate or a vortex lens (Fig 1, spiral phase plate 104).

Regarding claim 8, all elements of claim 1 have been addressed above.
Wang further teaches wherein the laser radiation generated by the laser radiation source is transformed into the propagating propagation modes with the aid of a cylindrical lens, an SLM, or Q plates (Fig 1, 5:48-49; OAM generator 100 may include a spatial light modulator (SLM) or Q-phase plates).

Regarding claim 9, all elements of claim 1 have been addressed above.
Walsh further teaches wherein the propagation modes include at least 80% of a total radiated power emitted by the LIDAR system (Fig 6d, 11:53-57; the figure shows the fraction of total output power in each of the two modes (m=0, l=+1 and l=−1); these two propagation modes include at least 80% of a total radiated power).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to have further modified the Lidar system taught by Wang to include the propagation modes include at least 80% of a total radiated power as taught by Walsh. The Phosita would be motivated to apply that modification in order to ensure that the power conversion from the basic-mode beam emitted by the laser radiation source to the propagation modes is efficient (at least 80%), and thus the signal-to-noise ratio is high. The Phosita would have a reasonable expectation of success in doing so.

Claims 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Walsh and Norris (US-7970458-B2).

Regarding claim 4, all elements of claim 1 have been addressed above.
Wang, as modified in view of Walsh, does not teach wherein the laser radiation emitted by the LIDAR system propagates essentially in one single propagation mode.
wherein the laser radiation emitted by the LIDAR system propagates essentially in one single propagation mode (Fig 21, 28:60-61; single propagation mode for the light to the probe head 2110 and the light out of the probe head 21110).

Norris is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the Lidar system taught by Wang, as modified in view of Walsh, to include the single propagation mode feature taught by Norris. The Phosita would be motivated to apply that modification in order to eliminate or reduce any differences between different modes that propagate in the same optical path (Norris 28:15-17). The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 5, all elements of claim 4 have been addressed above.
Walsh further teaches wherein the propagation mode is a Laguerre-Gaussian mode as a stable solution of the paraxial Helmholtz equation in cylindrical coordinates using an assigned Laguerre polynomial Lpl including ordinal numbers p equal to 0 and l equal to 1, 2 or 3 (as have been addressed above in claim 3).

10 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Walsh and Mudalige (US-10073456-B2).

Wang, as modified in view of Walsh, teaches:
the LIDAR system comprising:
a laser radiation source to generate coherent laser radiation;
wherein the LIDAR system is designed for emitting the laser radiation emitted by the LIDAR system essentially in propagation modes which correspond to analytical solutions of the paraxial Helmholtz equation including two ordinal numbers, at least one of the two ordinal numbers being greater than 0 (as have been addressed above in claim 1).
Wang, as modified in view of Walsh, does not teach:
A motor vehicle including a LIDAR system and a control system of the motor vehicle, the LIDAR system being connected to the control system of the motor vehicle,
Mudalige teaches:
A motor vehicle including a LIDAR system and a control system of the motor vehicle, the LIDAR system being connected to the control system of the motor vehicle (Figs 1-3; motor vehicle 12, vehicle communication and control system 10, plurality of sensors 26 including LiDAR, vehicle control module 54, LiDAR system 108),


It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the Lidar system taught by Wang, as modified in view of Walsh, to include employing a Lidar system in a motor vehicle as taught by Mudalige. The Phosita would be motivated to apply that modification in order to provide driving control with less driver intervention as operation of modern vehicles is becoming more automated (Mudalige 1:13-15). The Phosita would have a reasonable expectation of success in doing so.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5917596-A, which teaches a radiation field analyzer that provides means for analyzing the spatial mode spectrum of radiation received from a scene. In a multimode waveguide embodiment, light from a laser is directed towards a scene. A portion of the laser light is directed towards a mode generator which selectively converts the laser radiation into one of a series of modes. Laser light returning from the scene is mixed with the light from the mode generator to produce interference signals. These signals are measured by a detector and analyzed by a programmed computer. By sequentially altering the mode generated by the generator and analyzing the resulting signals, a spectrum of the modes returning from the scene is obtained.
US-7675958-B2, which teaches a lasing method including the steps of providing a laser resonator; utilizing birefringence compensation in the resonator which is induced to operate in a Laguerre-Gaussian higher order mode; and utilizing polarized outcoupling of lasing energy at the higher order mode from the resonator. The method further includes the step of changing an outcoupling preference for a non-degenerate high-order Laguerre-Gaussian mode. Lower order Laguerre modes are discouraged from appearing in an output of the resonator by adding loss at the center of the rod aperture of the resonator or detuning the orientation of a first or a second quarter-wave plate.
US-7705970-B2, which teaches a method and a system for measuring the distance of objects to an optical system. An optical mask such as a diffractive optical element, continuous phase mask, hologram, or amplitude mask is placed within the optics in front of a sensor array such as a CCD, CID, or COMAS device. The optical mask encodes the three-dimensional response of the system. The mask is designed to optimize depth estimation, for example, by maximizing Fisher information. A particular implementation creates a point spread function ("PSF") that rotates as a function of the object position. The image or images obtained with different PSFs are digitally processed to recover both a depth map of the scene and other parameters such as image brightness. The digital processing used to recover the depth map of the object includes deconvolution of a PSF from detected images.
US-8441718-B2, which teaches a fiber-laser light that is Raman shifted to eye-safer wavelengths prior to spectral beam combination, enabling a high-power, 
NPL: Advances in Optics and Photonics, May 2011; which teaches light beams’ orbital angular momentum (OAM) and spin angular momentum (SAM). As they travel through space, some light beams rotate. Such light beams have angular momentum. There are two particularly important ways in which a light beam can rotate: if every polarization vector rotates, the light has spin; if the phase structure rotates, the light has orbital angular momentum (OAM), which can be many times greater than the spin. Light beams carrying OAM, which have an optical vortex along the axis, can be made. These light beams are able to spin microscopic objects, give rise to rotational frequency shifts, create new forms of imaging systems, and behave within nonlinear material to give new insights into quantum optics.
US-9927621-B2, which teaches a method and an apparatus for combining a plurality of laser beamlets to form a single annular beam using spectral beam combination. Multiple laser sources emit a multiple beamlets, with each beamlet having a different wavelength. A beam annularizer that includes a multiple optical units receives the beamlets, and convert each beamlet into a respective annular beam that has an annular cross-sectional power profile. A beam-intersection 
US-10234321-B2, which teaches a radar level gauge system, including a transceiver; an antenna; a feed-through connecting the transceiver and the antenna; and processing circuitry coupled to the transceiver. The feed-through includes a first waveguide section having a dielectric plug sealingly arranged in a cylindrical first hollow conductor section having a diameter selected for single mode propagation; a second waveguide section arranged between the transceiver and the first waveguide section and including a cylindrical second hollow conductor section having a second diameter selected for single mode propagation, a third waveguide section arranged between the antenna and the first waveguide section including a cylindrical third hollow conductor section having a third diameter selected for single mode propagation; a first impedance matching waveguide section arranged between the first waveguide section and the second waveguide section, and a second impedance matching waveguide section arranged between the first waveguide section and the third waveguide section.
US-10761014-B2, which teaches a method and system for remote sensing using optical orbital angular momentum (OAM)-based spectroscopy for object recognition. The method includes applying an OAM state on a light beam to generate an optical OAM spectrum, transmitting the light beam on a remote 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to El-Sayed Eid whose telephone number is (408) 918-7657. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the examiner is (571) 273-0567.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/E.E./Examiner, Art Unit 3645                                                                                                                                                                                                        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645